IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 1998-CA-01234-SCT
NANCY GALE
v.
NATHANIEL THOMAS AND THE CITY OF JACKSON

DATE OF JUDGMENT:                                     06/30/1998
TRIAL JUDGE:                                          HON. ERMEA JACKSON RUSSELL
COURT FROM WHICH APPEALED:                            HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                              E. MICHAEL MARKS
                                                      MICHAEL T. JAQUES
ATTORNEYS FOR APPELLEES:                              TERRY WALLACE
                                                      PATRICIA KAY MONSON
NATURE OF THE CASE:                                   CIVIL - PERSONAL INJURY
DISPOSITION:                                          AFFIRMED - 12/09/1999
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                       12/30/99



     EN BANC.
     SMITH, JUSTICE, FOR THE COURT:

                                     STATEMENT OF THE CASE

¶1. This case comes to this Court on appeal by Nancy Gale from the Hinds County Circuit Court, First
Judicial District, where Gale's suit against the City of Jackson and Officer Nathaniel Thomas was dismissed
upon grant of summary judgment.

¶2. Nancy Gale suffered injuries when her automobile collided at an intersection with a City of Jackson
police patrol car driven by Officer Nathaniel Thomas. Officer Thomas allegedly ran a red traffic signal. The
accident occurred on April 17, 1993. Gale brought suit in the Hinds County Circuit Court, First Judicial
District, on October 20, 1995, against the City of Jackson and Officer Thomas, individually, alleging gross
and reckless negligence on the part of Officer Thomas. The City and Officer Thomas moved for summary
judgment asserting sovereign immunity. Circuit Court Judge Ermea J. Russell granted summary judgment in
favor of both defendants and dismissed the suit on June 30, 1998. Gale now appeals to this Court arguing
that the trial judge erroneously determined that the City and Officer Thomas were immune from suit.

                                       STATEMENT OF FACTS

¶3. Nancy Gale allegedly suffered personal injuries and property damage when her automobile collided
with the City of Jackson police patrol car driven by Officer Nathaniel Thomas on April 17, 1993. Gale
contends that Officer Thomas ran a red traffic signal. At the time of the accident, Officer Thomas was
allegedly on routine patrol. Gale alleges that Officer Thomas did not have his lights or sirens on at the time,
and that he was not responding to an emergency nor in pursuit of anyone. Gale brought an action for
negligence against the City of Jackson and Officer Thomas, individually.

¶4. The defendants moved for summary judgment, asserting sovereign immunity pursuant to the Mississippi
Tort Claims Act, Miss. Code Ann. §§ 11-46-1 et seq. (Supp. 1999), and Gressett v. Newton Separate
Mun. Sch. Dist., 697 So. 2d 444 (Miss. 1997). The trial judge granted summary judgment for both
defendants pursuant to the rationale of Gressett. In its order, the trial court noted that the accident occurred
in the time period between the enactment of Miss. Code Ann. § 11-46-3 (Supp. 1999) on April 1, 1993,
and the waiver of immunity as to political subdivisions on October 1, 1993, pursuant to Miss. Code Ann.
§ 11-46-5 (Supp. 1999). The trial judge thus employed the rationale of Gressett to find that because the
accident occurred in a time period in which absolute immunity existed, the City and Officer Thomas enjoyed
the protection of sovereign immunity at the time of the suit.

¶5. From this ruling, Gale appeals and raises the following issues:

      I. THE TRIAL COURT ERRED IN FAILING TO APPLY THE EXCEPTION TO
      IMMUNITY PROVIDED IN THE "INTERIM" VERSION OF MISS. CODE ANN. § 11-
      46-3(3) (SUPP. 1993).

      II. THE TRIAL COURT ERRED IN EXTENDING THE PROTECTION OF THE CITY'S
      IMMUNITY TO OFFICER THOMAS.

¶6. The City and Thomas, in their reply to Gale's appeal, raise a third issue. They argue that the trial court
lacked jurisdiction over Gale's claim because Gale failed to comply with the notice requirements of Miss.
Code Ann. § 11-46-11 (Supp.1999). They did not raise this issue in the trial court in either their answer or
their motion for summary judgment. In addition, they did not cross-appeal. However, the issue is
considered below.

                                        STANDARD OF REVIEW

¶7. Rule 56(c) of the Mississippi Rules of Civil Procedure allows summary judgment where there are no
genuine issues of material fact such that the moving party is entitled to judgment as a matter of law. In
reaching this determination, the Court considers evidence such as admissions, affidavits, answers to
interrogatories, and depositions. Reaves ex rel. Rouse v. Randall, 729 So. 2d 1237, 1239 (Miss. 1998).
This Court conducts a de novo review of the record on appeal from the lower court's grant of summary
judgment. Pace v. Financial Sec. Life of Mississippi, 608 So. 2d 1135 (Miss. 1992); Short v.
Columbus Rubber & Gasket Co., 535 So. 2d 61, 63 (Miss. 1988). The evidence is viewed in the light
most favorable to the non-moving party. Palmer v. Biloxi Reg'l Med. Ctr., Inc., 564 So. 2d 1346, 1354
(Miss. 1990). If any triable issues of fact exist, the lower court's decision to grant summary judgment will be
reversed. Otherwise, the decision should be affirmed. Brown v. Credit Ctr., Inc., 444 So. 2d 358, 362
(Miss. 1983).

                                          DISCUSSION OF LAW

      I. THE TRIAL COURT ERRED IN FAILING TO APPLY THE EXCEPTION TO
      IMMUNITY PROVIDED IN THE "INTERIM" VERSION OF MISS. CODE ANN. § 11-
      46-3(3) (SUPP. 1993).

¶8. This Court abolished judicial sovereign immunity in Pruett v. City of Rosedale, 421 So. 2d 1046
(Miss. 1982), stating that the Legislature and not the Court should control the issue of one's right to bring
suit against the sovereign. The Legislature then enacted a sovereign immunity statute. See Miss. Code Ann.
§§ 11-46-1 to -23 (Supp. 1984). The statute purported to continue sovereign immunity as it existed prior
to Pruett. In Part I of Presley v. Mississippi State Highway Comm'n, 608 So. 2d 1288 (Miss. 1992),
this Court held that § 11-46-6 was unconstitutional in that it purported to revive law by reference. Presley,
608 So. 2d at 1298-1301. A plurality of four justices held that the Presley holding applied only
prospectively. Id.

¶9. The Legislature responded by enacting § 11-46-3, effective April 1, 1993. Miss. Code Ann. § 11-46-
3 (Supp. 1993). That statute had largely the same effect as § 11-46-6, but omitted the provisions regarding
revival of law by reference. Section 11-46-3 states the intent of the Legislature to immunize the State and its
political subdivisions from liability. Miss. Code Ann. § 11-46-3 (Supp. 1998). Section 11-46-5 provides a
limited waiver of immunity as to the State, effective July 1, 1993, and as to political subdivisions of the
State, effective October 1, 1993. Miss. Code Ann. § 11-46-5 (Supp. 1999).

¶10. The claim in this case arose after § 11-46-3 went into effect on April 1, 1993, but prior to the date
waiver was effective as to political subdivisions on October 1, 1993. The alleged negligence of Office
Thomas occurred on April 17, 1993, and, as the trial court stated, the immunity of the City of Jackson had
not been waived at that time.

¶11. Gale argues that because the accident occurred on April 17, 1993, the trial court should have applied
subsection (3) of the "interim" version of § 11-46-3, but instead erroneously applied the rationale of
Gressett. Gale did not raise this argument before the trial court, and it should therefore be procedurally
barred. Ballenger v. State, 667 So. 2d 1242, 1259 (Miss. 1995); Foster v. State, 639 So. 2d 1263,
1270 (Miss. 1994); Mitchell v. State, 609 So. 2d 416, 422 (Miss. 1992). However, it is here considered
on the merits.

¶12. Section 11-46-3, as it exists today, contains two subsections. See Miss. Code Ann. § 11-46-3
(Supp. 1999). However, the original version of that section, as it was enacted April 1, 1993, contained a
third subsection, which provided:

      (3) The immunity recognized and reenacted under this section shall not be applicable to an
      incorporated municipality for any wrongful or tortious act or omission by such municipality or any
      employee of such municipality that arises out of the exercise or failure to exercise any duty, obligation
      or function of a proprietary nature.

Miss. Code Ann. § 11-46-3(3) (Supp. 1993) (emphasis added). This third subsection was effective, per
legislative directive at the time § 11-46-3 was enacted, only from April 1, 1993, until October 1, 1993. See
id. The injury in the case at bar occurred within this period. Thus, Gale is correct in her assertion that the
"interim" version of § 11-46-3 applies to her claim. If the exception to immunity contained in subsection (3)
applies, summary judgment was improper and Gale may maintain an action against the City of Jackson. If
the exception does not apply, because immunity as to political subdivisions was not waived at the time of
the accident, Gale may not maintain an action against the City, and summary judgment was proper.
¶13. In granting the defendants' motion for summary judgment, the trial court applied the rationale of
Gressett v. Newton Separate Mun. Sch. Dist., 697 So. 2d 444 (Miss. 1997). Gressett involved a suit
filed by a high school student against a school district for its allegedly negligent failure to protect him from an
attack by a fellow student. Like the accident in the case at hand, the attack in Gressett occurred on April
26, 1993, while the "interim" version of § 11-46-3 was in effect and prior to the waiver of immunity for
political subdivisions. This Court affirmed the trial court's grant of summary judgment in favor of the school
district, finding that the school district was protected by the provisions of § 11-46-3. Gressett at 445-46.
The Court noted that immunity was not waived for political subdivisions until October 1, 1993, and that,
according to § 11-46-1(i), a school district is a political subdivision. Gressett at 445-46. The trial court in
the case sub judice applied the same rationale.

¶14. Gale argues that the trial judge erred in applying the rationale of Gressett. Gale asserts that this Court's
decision in City of Jackson v. Brown, 729 So. 2d 1231 (Miss. 1998), is on point. In Brown, the heirs of
a drowning victim filed an action against the City of Jackson, alleging that adequate guardrails had not been
placed along the tributary in which the decedent drowned. The drowning incident occurred on May 1,
1993. The Brown Court distinguished Gressett in that Gressett involved a suit against a school district
rather than a municipality. Brown at 1234. The Brown Court held that the "interim" version of § 11-46-3
therefore applied, and, more specifically, that subsection (3) of the "interim" version excepted the City of
Jackson from the immunity enacted and reenacted by § 11-46-3.

¶15. This Court's determination in Brown that the exception contained in subsection (3) applied turned not
only on the defendant's status as a municipality and the date the injury occurred, but also on the defendant's
failure to exercise a "duty, obligation or function of a proprietary nature." Miss. Code Ann. § 11-46-3(3)
(Supp. 1993). Gale is correct in asserting that the City of Jackson is a municipality and that the accident
occurred while the "interim" version of § 11-46-3 was effective. However, Gale is incorrect in asserting that
the injury complained of arose out of a function proprietary in nature.

¶16. In Brown, this Court discussed the differences between governmental and proprietary functions:

      The classifications are broad, very general, and the line between the two is quite frequently difficult to
      define. Nevertheless, there are certain activities which courts choose to call "governmental" for which
      no liability is imposed for wrongful or tortious conduct. These are activities or services which a
      municipality is required by state law to engage in and to perform. On the other hand, there are
      activities in which a municipal corporation engages, not required or imposed upon it by law, about
      which it is free to perform or not. Such activities the courts call "proprietary or corporate."

Brown at 1235 (quoting Anderson v. Jackson Mun. Airport Authority, 419 So. 2d 1010 (Miss.
1982)).

¶17. As this Court reiterated in Mosby v. Moore, 716 So. 2d 551 (Miss. 1998), "[i]t has long been the rule
in this state that the establishment of and maintenance of the police department is a governmental function."
Mosby, 716 So. 2d at 555 (quoting Jackson v. Smith, 309 So. 2d 520 (Miss. 1975)). See also
Anderson, 419 So. 2d at 1014 n.1 ("The following are 'governmental' functions: . . . establishment and
regulation of schools, hospitals, poorhouses, fire departments, police departments, jails, workhouses, and
police stations . . ."). In Mosby, the plaintiffs sued the City of Oxford and police officers to recover for
injuries suffered in a collision with a vehicle that the officers were pursuing at high rates of speed. Though the
accident in Mosby occurred in 1992, prior to the date the version of § 11-46-3 at issue was enacted, the
state Legislature had enacted in 1992 a version of § 11-46-3 which contained the same exception
applicable to the exercise of proprietary functions by municipalities as is found in the "interim" version of
§ 11-46-3 at issue in the case at bar. The Mosby Court held the exception inapplicable, stating expressly
that the establishment and maintenance of a police department is a governmental, not proprietary, function.
Mosby at 555.

¶18. Gale argues that because the conduct of Officer Thomas in operating his patrol car is not a
discretionary function, the City may be held liable under § 11-46-3(3). Gale's argument is misplaced. The
focus of Gale's argument is the discretionary nature of the conduct of Officer Thomas in operating the patrol
car. This focus is inappropriate in determining whether the City's maintenance and operation of the police
department was a proprietary function. And again, as explained above, this Court has clearly held that such
is not a proprietary function.

¶19. This Court has utilized the discretionary/ministerial test numerous times in the context of determining
whether government employees are entitled to public official qualified immunity. See, e.g., Mosby v.
Moore, 716 So. 2d 551 (Miss. 1998); Mohundro v. Alcorn County, 675 So. 2d 848, 853 (Miss.
1996); Davis v. Little, 362 So. 2d 642, 644 (Miss. 1978). The discretionary/ministerial test is also
appropriately used in determining whether a governmental entity and its employees are exempt from liability
as provided by § 11-46-9(1)(d). See Miss. Code Ann. § 11-46-9(1)(d) (Supp. 1999) (exempting
governmental entities and employees from liability on claims based on the exercise or performance of a
discretionary function or duty). However, the appropriate inquiry at hand is whether the City's maintenance
and operation of a police department is a proprietary function, not whether Officer Thomas's conduct in
operating his patrol car is discretionary in nature.

¶20. As this Court recently stated in Jones v. Mississippi Dep't of Transp., the governmental/proprietary
function test was used to determine whether a municipality was entitled to immunity prior to the abolishment
of judicially created sovereign immunity in Pruett. See Jones, Nos. 1998-CA-01210-SCT, 1998-CA-
01211-SCT, 1999 WL 374596, at *2 (Miss. June 10, 1999). That test was carried over into the "interim"
version of § 11-46-3 by the language in subsection (3) excepting from the broad grant of immunity a
municipality's exercise of proprietary functions. Miss. Code Ann. § 11-46-3(3) (Supp. 1993).

¶21. Gale relies on Jones for the proposition that the correct inquiry is whether an officer's operation of a
patrol car is discretionary in nature. However, at issue in Jones was whether the county's failure to place
traffic control devices at an intersection was a discretionary act entitling it to exemption under § 11-46-9(1)
(d). Miss. Code Ann. § 11-46-9(1)(d) (Supp. 1999) (exempting governmental entities and employees from
liability on claims based upon the exercise or performance of a discretionary function). In the case at bar,
the City does not argue that it is entitled to exemption from liability under § 11-46-9(1)(d) because its
policies regarding the operation of patrol vehicles are discretionary. Rather, the City argues that subsection
(3) of the "interim" version of § 11-46-3 is inapplicable because the City's maintenance and operation of a
police department is not a proprietary function.

¶22. Gale also relies on Mosby v. Moore, 716 So. 2d 551 (Miss. 1998). Again, the Mosby Court held that
the City of Oxford and city police officers were entitled to immunity from claims of a plaintiff injured during
a high speed police chase. Gale asserts that the Court reached this conclusion based on the discretionary
nature of the conduct charged as negligent. This is a true statement only of the rationale behind the Court's
holding that the officers were entitled to qualified immunity, and not of the rationale behind the Court's
holding that the City was entitled to immunity. See Mosby at 557-58. The Court held that the City was
entitled to immunity because the establishment and maintenance of a police department is a governmental,
not a proprietary, function. Mosby at 555.

¶23. It is not apparent from the record that the issue of whether the "interim" version of § 11-46-3,
specifically subsection (3), applies to the case at hand was ever raised before the trial court. It was certainly
not raised by the parties in their pleadings or motions, nor mentioned in the trial court's order. Nevertheless,
had the subsection been brought before the court, the result would have been the same. The conduct giving
rise to the injury was not of a proprietary nature. Thus, the exception contained in subsection (3) is
inapplicable, and the City would still be entitled to summary judgment on the issue of sovereign immunity.
The trial court correctly applied the rationale of Gressett v. Newton Separate Mun. Sch. Dist., 697 So.
2d 444 (Miss. 1997), in granting the City of Jackson's motion for summary judgment.

      II. THE TRIAL COURT ERRED IN EXTENDING THE PROTECTION OF THE CITY'S
      IMMUNITY TO OFFICER THOMAS.

¶24. It is unclear in the trial court's order granting summary judgment on what basis Officer Thomas was
held to be entitled to immunity. The trial judge's order states that "since this accident occurred in [the] time
period when absolute immunity existed, and there was no waiver, then the City and its employees enjoyed
the protection of sovereign immunity at the time of the lawsuit." (emphasis added). Clearly, the City's
immunity stems from the re-enactment of immunity by § 11-46-3. However, as Gale asserts, the protection
afforded by § 11-46-3(1) applies only to the State and its political subdivisions, and not to employees sued
individually.

¶25. Gale argues that because the protection afforded by Miss. Code Ann. § 11-46-3(1) (Supp. 1999)
applies only to the state and its political subdivisions, and not to employees sued individually, there was no
basis on which the trial court could have found Officer Thomas immune from suit where Officer Thomas did
not assert public official qualified immunity as a basis for summary judgment. Gale did not argue to the trial
court that Officer Thomas is not entitled to qualified immunity. Gale argued only, in regards to Officer
Thomas, that § 11-46-9(1)(c) precludes his receiving immunity. Miss. Code Ann. § 11-46-9(1)(c) (Supp.
1999) (precludes a government entity and its employees acting within the course and scope of employment
from being held liable for an act of an employee engaged in the performance of duties relating to police or
fire protection unless the employee acted in reckless disregard of the safety of another).

¶26. Gale again argues that this Court's rationale in Mosby, 716 So. 2d 551 (Miss. 1998), is applicable to
the issue at hand. In Mosby, this Court reversed the trial court's grant of summary judgment in favor of the
Oxford police officers engaged in a high speed chase. The Court found that a material issue of fact existed
as to whether the officers exceeded their authority in the performance of their discretionary duties, thus
precluding the application of qualified immunity on the facts before the Court. See Mosby, 716 So. 2d at
557-58. In the case at hand, Gale asserts that there is nothing in the record upon which the trial court could
have relied in reaching a determination that Officer Thomas was protected by qualified immunity, and thus,
as in Mosby, this Court should remand the case to the trial court for a determination of whether Officer
Thomas was entitled to qualified immunity.

¶27. Gale's argument regarding qualified immunity is misplaced. Gale seems to claim that the only manner in
which Officer Thomas may receive immunity is through the application of qualified immunity. It is true that
Officer Thomas receives no protection from the "enactment and reenactment" of sovereign immunity by
§ 11-46-3(1), which applies only to the state and its political subdivisions. Miss. Code Ann. § 11-46-3(1)
(Supp. 1998). However, the City and Thomas point to Miss. Code Ann. § 11-46-7(2) (Supp. 1999). This
section, in effect at the time of the Gale's injury, precludes an employee from being held personally liable for
acts occurring within the course and scope of employment. Section 11-46-7(2) had not been enacted on
December 24, 1992, the date on which the Mosby incident occurred. This Court has noted that Mosby
does not address § 11-46-7(2) and that Mosby is thus limited to its own facts and issues. Jones v. Baptist
Memorial Hosp. - Golden Triangle, Inc., 735 So. 2d 993, 997 (Miss. 1999). Specifically, § 11-46-
7(2) provides:

      An employee may be joined in an action against a governmental entity in a representative capacity if
      the act or omission complained of is one for which the governmental entity may be liable, but no
      employee shall be held personally liable for acts or omissions occurring within the course and scope
      of the employee's duties. For the purposes of this chapter an employee shall not be considered as
      acting within the course and scope of his employment and a governmental entity shall not be liable or
      be considered to have waived immunity for any conduct of its employee if the employee's conduct
      constituted fraud, malice, libel, slander, defamation or any criminal offense.

Miss. Code Ann. § 11-46-7(2) (Supp. 1998) (emphasis added).

¶28. This Court applied § 11-46-7(2) in Duncan v. Chamblee, No. 98-CA-00603-SCT, 1999 WL
353242 (Miss. June 3, 1999). In that case, Duncan, a student, brought suit against a teacher employed by
the Leake County School District for allegedly excessive corporal punishment. Duncan, in his complaint,
alleged that the teacher, Chamblee, was acting within the course and scope of her employment with the
school when the alleged torts occurred. Id. at *4. The Court noted that this allegation was fatal to Duncan's
attempt to hold Chamblee liable because § 11-46-7(2) precluded Duncan from holding Chamblee
personally liable for acts occurring within the course and scope of her duties. Id.

¶29. In the case sub judice, there was no dispute of fact before the trial court as to whether Officer
Thomas was acting in the course and scope of his employment at the time of the accident. On appeal, Gale
argues that Officer Thomas was not acting within the course and scope of his employment because his
allegedly running the red light was a criminal offense. However, Gale's complaint charges that Thomas "was
acting in furtherance of the business of the aforesaid City of Jackson and within the course of his
employment." In answering Gale's complaint, the City and Thomas admit that Officer Thomas was "at the
time of the accident, the agent, employee, and servant of the City of Jackson and was acting in furtherance
of the business of the City and within the course and scope of his employment...." As in Duncan, Gale's
assertion that Officer Thomas was acting within the course of his employment at the time of the accident is
fatal to her attempt to hold Thomas personally liable.

¶30. To summarize, the trial court based its grant of summary judgment on the finding that, according to the
rationale of Gressett, the City was protected from suit by the immunity granted by Miss. Code Ann. § 11-
46-3 (Supp. 1998). The trial judge apparently extended that finding to Officer Thomas as well. As Gale
asserts, the immunity granted by § 11-46-3 applies only to the state and its political subdivisions, not to
employees sued in their individual capacities. However, Gale's argument on appeal is that the trial court's
grant of summary judgment was improper because there was no basis on which the trial court could have
concluded Officer Thomas is entitled to qualified immunity. Regardless of whether Officer Thomas is
entitled to qualified immunity, as Appellees assert, § 11-46-7(2) precludes Gale from holding Officer
Thomas personally liable. No issue of material fact exists as to whether § 11-46-7(2) applies as all parties
to this action have conceded that Officer Thomas was acting within the scope of his employment at the time
of the accident. The grant of summary judgment as to Officer Thomas, while not made entirely clear by the
trial judge's order or even under the correct statutory grounds, was proper.

      III. GALE'S FAILURE TO COMPLY WITH THE NOTICE REQUIREMENT OF MISS.
      CODE ANN. § 11-46-11(1) (SUPP. 1998) DEPRIVES THE COURT OF JURISDICTION
      OVER THIS ACTION.

¶31. It should be reiterated that this issue is asserted by the Appellees and was not asserted before the trial
court. The Appellees filed no notice of cross-appeal.

¶32. Appellees assert that because Gale failed to comply with the notice requirements of Miss. Code Ann.
§ 11-46-11 (Supp. 1998), the trial court lacks jurisdiction over Gale's claim.(1) Specifically, § 11-46-11
requires that anyone making a claim for injury arising under the provisions of the MTCA must file a written
notice of the claim with the chief executive officer of the governmental entity ninety days prior to
commencing an action against the entity or employee of the entity. Miss. Code Ann. § 11-46-11(1), (2)
(Supp. 1998).

¶33. The notice of claim requirement "imposes a condition precedent to the right to maintain an action."
Carr v. Town of Shubuta, 733 So. 2d 261, 265 (Miss. 1999) (quoting Mannino v. Davenport, 99
Wis. 2d 602, 614, 299 N.W.2d 823, 828 (1981)). This Court has held that the timely filing of notice is a
jurisdictional prerequisite. Mississippi. Dep't of Pub. Safety v. Stringer, No. 97-IA-00187-SCT, 1999
WL 353025, at *3 (Miss. June 3, 1999); City of Jackson v. Lumpkin, 697 So. 2d 1179, 1181 (Miss.
1997), overruled on other grounds, Carr v. Town of Shubuta, 733 So. 2d 261 (Miss. 1999).
Jurisdiction attaches for purposes of the MTCA when the notice requirements of the MTCA have been
substantially complied with. Reaves, 729 So. 2d at 1240. Though substantial compliance with the notice
provisions is sufficient, "substantial compliance is not the same as, nor a substitute for, non-compliance."
Carr, 733 So. 2d at 265.

¶34. Gale makes no assertion that the notice provisions were complied with or even substantially complied
with. Gale argues only that the notice provision is inapplicable because the "interim" version of § 11-46-3(3)
excepts her claim from the coverage of the MTCA, or, in the alternative, that the Appellees are estopped
from claiming non-compliance and have waived the notice defense.

¶35. First, Gale argues that her claim is excepted from the notice provision. The notice provision of § 11-
46-11 requires that a claimant give ninety days prior notice when making a claim for an injury "arising under
the provisions of this chapter." Miss. Code Ann. § 11-46-11(1) (Supp. 1998). Gale argues that her claim
does not "aris[e] under" the provisions of the MTCA because her claim is exempted from the Act by
subsection (3) of the "interim" version of § 11-46-3. See Miss. Code Ann. § 11-46-3(3) (Supp. 1993). As
discussed above, § 11-46-3(3) does not apply in the case at bar. Furthermore, Gale interprets § 11-46-
7(1) to state that the only claims "arising under this chapter" are those for which immunity has been waived.
Section 11-46-7(1) states:

      The remedy provided by this chapter against a governmental entity or its employee is exclusive of any
      other civil action or civil proceeding by reason of the same subject matter against the governmental
      entity or its employee or the estate of the employee for the act or omission which gave rise to the
     claim or suit; and any claim made or suit filed against a governmental entity or its employees to
     recover damages for any injury for which immunity has been waived under this chapter shall be
     brought only under the provisions of this chapter, notwithstanding the provisions of any other law to
     the contrary. Miss. Code Ann. § 11-46-7(1) (Supp. 1998) (emphasis added).

¶36. Gale offers no authority for her interpretation, and, furthermore, Gale's reading is incorrect. The
section means just what it says - that the remedy provided under the MTCA for claims against a
governmental entity or its employee is the exclusive remedy. Gale attempts to argue simultaneously that the
exception to immunity found in the "interim" version of § 11-46-3, subsection (3) applies to her claim, yet at
the same time argues that she is not bringing her claim under the MTCA. The Act was enacted and was
intended to become effective April 1, 1993, even though waiver did not become effective as to political
subdivisions until October 1, 1993.

¶37. Gale also asserts that the Defendants are estopped from raising the notice issue. This Court has stated
that the elements of equitable estoppel are as follows:

     Conduct and acts, language or silence, amounting to a representation or concealment of material facts,
     with knowledge or imputed knowledge or imputed knowledge of such facts, with the intent that
     representation or silence or concealment be relied upon, with the other party's ignorance of the true
     facts, and reliance to his damage upon the representation or silence. The burden of establishing the
     elements of an estoppel is on the party asserting the estoppel. The existence of the elements of an
     estoppel must be established by the preponderance of the evidence.

Mississippi Dep't of Pub. Safety v. Stringer, 1999 WL 353025, at *4 (Miss. June 3, 1999) (quoting
Chapman v. Chapman, 473 So. 2d 467, 470 (Miss. 1985) (citations omitted)).

¶38. Gale's estoppel argument is without merit. Gale makes no allegation and presents no evidence that the
City of Jackson misled Gale to believe she need not comply with the notice provisions of the MTCA or that
she had already complied with the statute. Neither has Gale asserted that she relied on such a
representation or changed her position in reliance thereon. She merely argues that more than three years
passed between the time the case was filed and the time the Defendants raise the notice issue on appeal.
This is insufficient to create an issue of fact as to estoppel.

¶39. Gale's only viable argument is that by not asserting the notice defense to the trial court, the Appellees
waived the defense. The Appellees state that they should be allowed to raise the defense on appeal because
this Court has held that the notice requirements of the MTCA are jurisdictional, and, because subject matter
jurisdiction may be raised at any time, the Appellees should be allowed to raise the defense even on appeal.
It is an accurate statement of the law that a question of subject matter jurisdiction may be presented at any
time. See Comment to M.R.C.P. 12(h)(3). It is also true that this Court has stated that the notice
requirements of the MTCA are jurisdictional and are a prerequisite to maintaining an action. See, e.g.,
Stringer, 1999 WL 353025 at *3; Carr, 733 So. 2d at 265; Lumpkin, 697 So. 2d at 1181. However,
this Court has stated very recently:

     The statutory notice required by the Tort Claims Act does not give rise to the same jurisdictional/due
     process concerns which arise, for example, in the context of summonses mailed following the filing of
     a lawsuit . . . The statutory notice is, instead, merely a means of informing a governmental entity of the
     existence of a claim which might give rise to a lawsuit in the future.
Thornburg v. Magnolia Reg'l Health Ctr., 741 So. 2d 220, 223-24 (Miss. 1999). This Court went on
to state, "[The issue of non-compliance with the notice provisions of the MTCA] is not a jurisdictional one."
Id. However, in Stringer, decided less than one month after Thornburg, this Court again cited Lumpkin
for the proposition that "timely filing of notice is a jurisdictional issue." Stringer, 1999 WL 353025, at *3.

¶40. This Court has not addressed the issue of whether the question of compliance with the notice
provisions of the MTCA may be raised for the first time on appeal. Despite this Court's statements that
compliance with the notice requirements is a jurisdictional issue, and in light of this Court's statements in
Thornburg, it is the conclusion of this Court that the City and Thomas are precluded from raising this issue
for the first time on appeal. As this Court has stated, time and again, an issue not raised before the lower
court is deemed waived and is procedurally barred. See, e.g. Davis v. State, 684 So. 2d 643, 658 (Miss.
1996); Cole v. State, 525 So. 2d 365, 369 (Miss. 1987).

                                              CONCLUSION

¶41. This Court affirms the trial court's grant of summary judgment in favor of both the City of Jackson and
Officer Thomas. The trial court correctly held that there is no genuine issue of material fact as to whether the
City of Jackson is protected by the immunity granted by the Mississippi Tort Claims Act. Though the
"interim" version of Miss. Code Ann. § 11-46-3 (Supp. 1993) was in effect at the time of the accident, the
exception provided in subsection (3) of that section is inapplicable because the operation and maintenance
of a police department is not a function of proprietary nature. This Court affirms the trial court's grant of
summary judgment in favor of Officer Thomas. Section 11-46-7(2) precludes Gale from holding Officer
Thomas personally liable. No issue of material fact exists as to whether § 11-46-7(2) applies. The judgment
of the Hinds County Circuit Court is affirmed.

¶42. AFFIRMED.

      PRATHER, C.J., BANKS AND MILLS, JJ., CONCUR. SULLIVAN, P.J.,
      DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY
      PITTMAN, P.J., McRAE AND COBB, JJ. McRAE, J., DISSENTS WITH
      SEPARATE WRITTEN OPINION JOINED BY SULLIVAN, P.J.
      WALLER, J., NOT PARTICIPATING.
      SULLIVAN, PRESIDING JUSTICE, DISSENTING:
¶43. Because a police officer acting outside of the scope of his official duties should be afforded the same
protections and held to the same standard of care as an ordinary citizen I respectfully dissent to the
conclusion of the plurality that Officer Thomas could not be sued in his individual capacity and to the
conclusion that the City and Officer Thomas as its agent enjoy sovereign immunity under the Mississippi
Tort Claims Act.

¶44. Nancy Gale alleges in her complaint that the defendant Nathaniel Thomas was reckless and grossly
negligent in running a red light at a high rate of speed which was the proximate cause of various injuries and
damages suffered. The plurality affirms the summary judgment on the theory that both the police department
and the police officer are shielded by sovereign immunity.
¶45. For a summary judgment motion to be granted, there must exist no genuine issues of material fact and
the moving party must be entitled to judgment as a matter of law. Miss. R. Civ. P. 56(c). The standard of
review of a lower court's grant of a summary judgment motion is de novo. Short v. Columbus Rubber &
Gasket Co., 535 So.2d 61, 63 (Miss. 1988). The burden of demonstrating that there is no genuine issue of
material fact falls on the party requesting the motion for summary judgment. Id. at 63-64. This burden is one
of production and persuasion, not proof. Brown v. McQuinn, 501 So.2d 1093, 1094 (Miss. 1986).
Issues of fact sufficient to require a denial of a motion for summary judgment are obviously present where
one party swears to one version of the matter in issue and another says the opposite. American Legion
Ladnier Post Number 42, Inc. v. City of Ocean Springs, 562 So.2d 103, 106 (Miss. 1990). If any
triable facts exist, the lower court's grant of a summary judgment will be reversed, otherwise the decision
will be affirmed. Brown v. Credit Ctr., Inc., 444 So.2d 358, 362 (Miss. 1983).

¶46. The operative statute at the time of this case was brought, the statute which is relied on by the plurality
in its opinion, is reproduced below:

      (2) An employee may be joined in an action against a governmental entity in a representative capacity
      if the act or omission complained of is one for which the governmental entity may be liable, but no
      employee shall be held personally liable for acts or omissions occurring within the course and scope
      of the employee's duties. For the purposes of this chapter an employee shall not be considered as
      acting within the course and scope of his employment and a governmental entity shall not be liable or
      be considered to have waived immunity for any conduct of its employee if the employee's conduct
      constituted fraud, malice, libel, slander, defamation or any criminal offense.

Miss. Code Ann. § 11-46-7 (2) (Supp. 1998) (emphasis added).

¶47. Because running a red light is a criminal offense Officer Thomas is not afforded the protection of the
statute as was in force at that time. Therefore summary judgment based on the assertion that Officer
Thomas cannot be held personally liable is erroneous as a matter of law.

¶48. In addition to the fact that running a red light is a criminal offense, it is also worthy of note that this
Court has reiterated that where a police officer acts in reckless disregard of the safety and well-being of any
person not engaged in criminal activity the city cannot invoke the protections of the statute. Foster v. Noel,
715 So.2d 174, 178-80 (Miss. 1998). It is hard to imagine greater reckless disregard than that posited by
the facts as put forward in Gale's complaint.

¶49. Miss. Code Ann. 11-46-9 (1) states that:

      1) A governmental entity and its employees acting within the course and scope of their employment or
      duties shall not be liable for any claim . . .

      c) Arising out of any act or omission of an employee of a governmental

      entity engaged in the performance or execution of duties or activities relating to police or fire
      protection unless the employee acted in reckless disregard of the safety and well-being of
      any person not engaged in criminal activity at the time of injury;

Miss. Code Ann. 11-46-9 (1) (c) (Supp. 1999) (Cited in Foster at 178) (emphasis added).
¶50. At the time of the alleged negligence, April 17, 1993, Section 11-46-3 of the Mississippi Tort Claims
Act, enacted April 1, 1993, stated as follows:

      (3) The immunity recognized and reenacted under this section shall not be applicable to an
      incorporated municipality for any wrongful or tortious act or omission by such municipality or any
      employee of such municipality that arises out of the exercise or failure to exercise any duty, obligation
      or function of a proprietary nature.

Miss. Code Ann. § 11-46-3 (3) (Supp. 1993).

¶51. The plurality states that though this section is applicable to Gale's claim, the city and Officer Thomas
still enjoy immunity because the injuries complained of by Gale did not arise out of a function that is
"proprietary" rather than governmental in nature. ( See City of Jackson v. Brown, 729 So.2d 1231, 1235
(Miss. 1998) for a discussion of the definition of governmental and proprietary functions). The establishment
and maintenance of a police department is a governmental function, not a proprietary one. Mosby v.
Moore, 716 So.2d 551, 555 (Miss. 1998). However, the correct discussion in the context of whether or
not the conduct of Officer Thomas should be afforded protections under the MTCA is whether that
conduct is governmental or discretionary. The plurality seeks to portray the alleged conduct as somehow
"governmental" in nature. This Court recently adopted the public policy function test to determine whether
or not conduct should be considered governmental. Jones v. Miss. Dept. Transp., CA-1998-0120-SCT
consolidated with CA-1998-01211- SCT, 1999 WL 374596 (Miss. June 10, 1999). The public policy
function test was taken from the U.S. Supreme Court case United States v. Gaubert, 499 U.S. 315, 322,
111 S.Ct. 1267, 113 L.Ed.2d 335 (1991). The first question to ask is whether the activity involves an
element of choice or judgment. If so it must then be determined whether the choice involved social,
economic or political policy. Only those functions which by their nature are policy decisions, whether
at the operational or planning level are protected. Jones at *3.

¶52. The alleged negligent conduct of Officer Thomas in running a red light without cause cannot be
characterized as a "governmental" function. There is no evidence in the record of anything resembling a
policy decision. In Mosby v. Moore, 716 So.2d 551, 555 (Miss. 1998) this Court held that the City of
Oxford was entitled to immunity under § 11-46-3 where the plaintiff, a suspect injured during the course of
a high speed chase, was injured after a police car crashed into his vehicle. While there is an obvious public
policy argument for shielding police officers in pursuit of criminals from liability, the current case involves no
such issues. In Mosby the officer was in pursuit of a suspect who had already smashed into another vehicle,
refused to pull over, ran the curb to avoid a roadblock, and eventually crashed into the plaintiff in that suit.
The suspect ultimately pled guilty to DUI and aggravated assault. The officer in Mosby had his blue lights
on, his sirens on, and had a legitimate reason to be in high speed pursuit. This case reveals no such
mitigating circumstances. The police officer did not have to make a decision or judgment call, and
negligently running a red light cannot be contorted into being a "governmental" function. This case is readily
distinguishable from Mosby and this Court must distinguish between real policy decisions implicating
governmental functions and simple acts of negligence which injure innocent citizens.

¶53. In Mosby this Court held that summary judgement was not appropriate where the police officer was
acting under a discretionary duty, i.e., how that particular officer should drive a patrol car using his own
judgment. There was a factual question as to whether the police officer substantially exceeded his authority
in the exercise of this discretionary duty. Id. at 558. Surely there is a question raised by the alleged facts in
the present case as to whether Officer Thomas substantially exceeded his discretionary duty in the
operation of his patrol car.

¶54. The grant of summary judgment is not appropriate if the police officer in question substantially exceeds
his authority in the performance of his discretionary duty, Mosby at 558. Neither is summary judgment
appropriate where the officer acts in reckless disregard of the safety and well-being of any person not
engaged in criminal activity. Foster v. Noel, 715 So.2d 174, 178 (Miss. 1998). If Officer Thomas ran a
red light, this was without question an illegal act. The plain language of the statute in force at the time of the
collision clearly and expressly excepts employees from statutory immunity under Section 11-46-7 of the
Mississippi Tort Claims Act if the conduct of the employee involved "any criminal offense." The grant of
summary judgment by the circuit court should be reversed, and this case should be remanded for further
proceedings.

      PITTMAN, P.J., McRAE AND COBB, JJ., JOIN THIS OPINION.
      McRAE, JUSTICE, DISSENTING:
¶55. The phrase involving government- of the people , by the people, and for the people, keeps
haunting this writer after reading the plurality opinion. There is something very wrong with a system that
allows a government to pass laws and which we then hold to be constitutional, which protect the
government from the people. The government and the people are one and should be the same. How a
government can pass laws to shield itself from the very people it exists to protect is beyond reason. Our
constitution provides that when there is a wrong there is a redress. Miss. Const. Art. 3, § 24 does not
provide an exception for times when the government commits that wrong.

¶56. Today's plurality decision is yet another step in a constant retreat by this Court from its decision some
18 years ago in Pruett v. City of Rosedale, 421 So.2d 1046 (Miss. 1982). In Pruett this Court
recognized that the concept that the king could do no wrong was an anachronism in a modern democratic
state. We abolished judicially-created sovereign immunity and placed the responsibility for determining the
parameters of governmental immunity on the people through their duly-elected legislators. In the present
case, the plaintiff was injured through no fault of her own when her car was hit by a police officer employed
by the City of Jackson who ran a red light while on patrol. The officer was not responding to an emergency
situation, was not in pursuit and did not have his lights or sirens operating. He simply chose not to stop.
Despite these facts, the plurality concludes that the plaintiff cannot be compensated for her injuries. It
appears that the King can do no wrong and is not dead after all. Accordingly, I dissent.

¶57. As has been well documented in past decisions of this Court,(2) the legislature of this State did not act
with all deliberate speed after the Pruett decision. Indeed, it was not until 1993 that the present day
legislation was phased in. In the meantime, this Court has been petitioned by citizens seeking redress for
injuries suffered at the hands of their government.

¶58. The Mississippi Constitution guarantees that "every person for an injury done to him in his lands,
goods, person or reputation, shall have a remedy by due course of the law." Miss. Const. Art. 3, § 24. As
we stated in Dr. Pepper Bottling Co. of Miss. v. Bruner, 245 Miss. 276, 148 So.2d 199 (1962): "We
find nothing in our constitution which absolves the public sector from this duty of care or which closes the
doors of our courts to those who have been injured when that duty is breached."
¶59. In the case at hand, the accident occurred between the enactment of Miss. Code Ann. § 11-46-3
(Supp. 1998) on April 1, 1993, and the waiver of immunity as to political subdivisions created by Miss.
Code Ann. § 11-46-5 (Supp. 1998) on October 1, 1993.

¶60. In Presley v. Mississippi State Highway Com'n, 608 So.2d 1288 (Miss.1992) we held that the
portion of the 1987 Act requiring the courts of this state in determining sovereign immunity to apply the case
law as it existed five years previously on November 10, 1982, to be unconstitutional and void. It is
important to observe, however, what was not declared unconstitutional. First, the bulk of the Act was left
intact. This is not to say, of course that those portions of the Act not addressed in Presley were valid and
constitutional. That case focused exclusively on § 11-46-6 (1987) along with its predecessor and successor
provisions. The validity of other sections in the Sovereign Immunity Act were not at issue. Secondly, the
Court declared unconstitutional only part of § 11-46-6. Section 11-46-6 (1987) states:

      This chapter shall apply only to claims or causes of action arising from acts or omissions occurring on
      or after July 1, 1988, as to the state, and on or after October 1, 1988, as to political subdivisions.
      Claims or causes of action arising from acts or omissions occurring prior to July 1, 1988, as to the
      state, or prior to October 1, 1988, as to political subdivisions, shall not be affected by this chapter but
      shall continued to be governed by the case law governing sovereign immunity as it existed immediately
      prior to the decision in the Pruett v. City of Rosedale, 421 So.2d 1046, and by the statutory law
      governing sovereign immunity in effect from and after the passage of Chapter 474, Laws of 1985.

¶61. This Court only voided "that portion of the 1987 Act" which reinstates pre-Pruett law; i.e., the second
sentence of § 11-46-6. The first sentence, which permits the Act to become operative in 1988, remained
intact: "This chapter shall apply only to claims or causes of action arising from acts or omissions occurring
on or after July 1, 1988, as to the state, and on or after October 1, 1988, as to political subdivision."

¶62. The implicit acceptance of the first sentence in § 11-46-6 cannot be logically reconciled with the
holding in Presley that it should apply prospectively only. If the first sentence in § 11-46-6 is valid, then its
immediate predecessor, the first sentence in Miss.Laws ch. 438 § 6 (1986), must also be valid. Miss.Laws
ch. 438 § 6 (1986) begins: This Act ... shall apply only to causes of action that accrue on or after July 1,
1987, as to the state, and on or after October 1, 1987, as to political subdivisions. Gale's claim arose on
April 17, 1993. Since the Court has declared void the second sentence of § 11- 46-6 (1987) which
purports to shield the defendants from liability for claims arising after October 1, 1987, there is absolutely
no reason why Gale should not have a viable claim. Clearly a suit can be brought. There is no statute which
the plurality relies upon in this argument which has not been held to be unconstitutional. The same language
used to grant immunity in Presley was used to block Gale from her day in court.

¶63. Finally, while the plurality takes us on another trip down the all-too-familiar path of proprietary v.
discretionary functions, it fails to grasp the fact that the officer committed a crime when he ran the red light.
The plurality acknowledges that Officer Thomas is not immune from liability under the "enactment and
reenactment" of sovereign immunity in § 11-46-3 (1) (Supp. 1998) as it only applies to state and political
subdivisions. However, the statute in place at the time of this accident does allow a plaintiff to hold an
governmental employee liable for any criminal offenses:

      (2) an employee may be joined in an action against a governmental entity in a representative capacity
      if the act or omission complained of is one for which the governmental entity may be liable, but no
      employee shall be held personally liable for acts or omissions occurring within the course and scope
      of his employment and a governmental entity shall not be liable or be considered to have waived
      immunity for any conduct of its employee if the employee's conduct constituted fraud, malice, libel,
      slander, defamation or any criminal offense.

(emphasis added).

¶64. This Court recently held in Floyd v. City of Crystal Springs, No. 1998-KM-01252-SCT, 1999
WL 106327, at *6 (Miss. Nov. 24, 1999), that traffic violations are criminal activity and that a car can be
stopped for a criminal activity for investigation: "traffic violations are misdemeanors, and misdemeanors are,
technically speaking, 'criminal activity' in that misdemeanors, like felonies, are crimes." Since Officer
Thomas committed a crime when he ran a red light, he cannot escape liability under the above statute.

¶65. Today, the plurality falls into the trap of trampling on the basic constitutional rights of Gale and the
citizenry of this state. In affirming the lower court's grant of summary judgment this Court blocks Gale's
course of redress for the State's wrongs against her, directly in the face of article 3, section 24 of this State's
constitution. At the very least, this case should go back for trial against Officer Thomas. A de cision more in
line with our Constitution would allow for a full trial against both the officer and the city that employed him.
Therefore, I dissent.

      SULLIVAN, P.J., JOINS THIS OPINION.
1. Section 11-46-11 contains a one-year statute of limitations on claims brought under the MTCA, as well
as the 90-day notice requirement. Though more than two years passed between the time of the accident
and the time the suit was filed, Appellees do not raise the issue of statute of limitations, presumably because
such is an affirmative defense that was not pled, and thus waived, before the trial court. Nevertheless,
Appellees assert that because the notice requirements are jurisdictional, and subject matter jurisdiction may
be raised at any time, even on appeal, they should be allowed to raise the issue of notice at this time.

2. Presley v. Mississippi State Highway Comm'n, 608 So.2d 1288 (Miss.1992); Starnes v. City of
Vardaman, 580 So.2d 733, 735 (Miss. 1991); McFadden v. State, 542 So.2d 871, 876-77, fn. 2
(Miss.1989); Richardson v. Rankin County Schl. Dist., 540 So.2d 5, 7-8 (Miss.1989); Webb v.
County of Lincoln, 536 So.2d 1356, 1358-59 (Miss.1988).